\OOO\IO'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

MCGREGOR W. SCOTT

United States Attorney _ ?
AMANDA BECK "`
Assistant United States Attorney

501 1 street suite 10-100 APR 04 mg

Sacramento, CA 95814 cLEnK, u.s. olsTnlcT coup.r

 

Telephone: (916) 554-2700 EASTERN D\sTFucT oF cALlFoRNcA
Facsimile: (916) 554-2900 BY
DEPUTY CLEHK
Attorneys for Plaintiff
United States of America
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED sTATEs OF AMERICA, CASE N0. 25 l 9 ' CR “ 0 0 6 2 JAM
Plaimiff,
v. ORDER TO sEAL
CARRIE ALAINE MARKIS, and
ANDREA MICHELLE JORDAN,
aka JILL JORDAN,
Defendants.

 

 

 

 

The Court hereby orders that the Indictment, the Petition of Assistant United States Attorney
Amanda Beck to Seal Indictment, and this Order, in the above-referenced case, shall be sealed until the

arrest of both defendants or until further order of the Court.

Dated. 7_,% jF//Y / E]§M

    
   

UND F. BRENNAN
United States Magistrate Judge

ORDER TO SEAL

 

 

 

